Order unanimously reversed, without costs of these appeals to any party and order entered directing each of the plaintiffs to furnish a supplemental bill of particulars giving greater details, as specifically as possible, in response to paragraphs 2, 3, 4 and 5 of the demand by the defendant Joseph Davis, Inc. Cross appeal dismissed, without costs. Memorandum: The Special Term acted improvidently in directing the elimination of all the provisions of the original bill of particulars in response to paragraphs 1 to 5 of the demand and in prescribing the text of the provisions to be contained in the supplemental bill of particulars. (Cross appeals from order of Erie Special Term directing plaintiffs in the 11 actions to furnish defendant Joseph Davis, Inc., a further bill of particulars containing certain language as prescribed in the order. The cross appeal by Davis Corp. is from failure of Special Term to grant said defendant’s motion for a further bill of particulars in its entirety.) Present — Williams, P. J., Goldman, Halpern, MeClusky and Henry, JJ.